The following order has been entered on the motion filed on the 4th of February 2019 by Defendant for Temporary Stay:
"Motion Denied by order of the Court in conference, this the 6th of February 2019."
Upon consideration of the petition filed by Defendant on the 4th of February 2019 for Writ of Supersedeas of the judgment of the Court of Appeals, the following order was *651entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 6th of February 2019."